Citation Nr: 1018952	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial disability rating for 
degenerative arthritis of the right knee in excess of 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
October 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In a November 2004 rating 
decision, the RO denied reopening of a previously denied 
claim for service connection for left knee disability.  The 
RO also denied service connection for hypertension and 
headaches.  In a January 2006 rating decision, the RO granted 
service connection for degenerative arthritis of the right 
knee, and assigned an initial disability rating of 10 
percent.  In a July 2007 rating decision, the RO granted a 
temporary 100 percent rating for convalescence from right 
knee surgery, and continued the 10 percent rating following 
the temporary 100 percent rating.  In a June 2008 rating 
decision, the RO granted a separate 10 percent rating, 
effective August 17, 2007, for instability of the right knee 
associated with degenerative arthritis, status post 
arthroscopy.

The Board grants herein reopening of the previously denied 
claim for service connection for left knee disability.  The 
reopened issue of service connection, on the merits, for left 
knee disability is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  A May 1976 rating decision denied service connection for 
a left knee disability because the condition was not shown by 
the evidence of record; the Veteran did not appeal that 
decision.

2.  The evidence received since May 1976 shows a current left 
knee disability.

3.  Hypertension was not shown in service or for many years 
thereafter.

5.  A chronic headache disorder was not shown in service or 
for many years thereafter.  

6.  From September 15, 2005, to December 13, 2006, and from 
February 1, 2007, forward, degenerative arthritis of the 
right knee has produced pain and diminished endurance, but 
little, if any, limitation of motion.


CONCLUSIONS OF LAW

1.  The May 1976 rating decision denying service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2009).

2.  The evidence received since May 1976 is new and material 
sufficient to reopen the claim for service connection for a 
left knee disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Hypertension was not incurred or aggravated in service, 
nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  No chronic or recurrent headache disorder was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  From September 15, 2005, to December 13, 2006, and from 
February 1, 2007, forward, degenerative arthritis of the 
right knee has not met the criteria for a disability rating 
higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in July 2004, October 2005, March 2006, and June 2008.  In 
the July 2004, October 2005, and March 2006 letters, the RO 
advised the Veteran what information and evidence was needed 
to substantiate claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  In the June 2008 letter, the RO advised the Veteran 
of the evidence needed to substantiate his claim for a higher 
rating.  In the March 2006 letter, the RO advised the Veteran 
how VA determines disability ratings and effective dates.  
The issues on appeal were last adjudicated in supplemental 
statements of the case issued in May 2008 and June 2008.

Concerning the right knee claim, the Board notes that the 
appeal arises from the initial award of service connection.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

With respect to the issues that the Board is deciding herein, 
the record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, and VA examination reports.  The Board acknowledges 
that the Veteran has not had a VA examination that addressed 
his claims for service connection for hypertension and 
headaches.  As the Board will explain in the following 
decision, however, the evidence does not indicate that the 
Veteran had hypertension during service or the year following 
service.  Further, although service treatment records reveal 
a one-time episode of treatment in service for a head cold 
with headache, no chronic disorder causing headaches was 
diagnosed in service.  There is no competent evidence 
suggesting a link between hypertension or chronic headaches 
and service.  Therefore, VA examinations to address those 
claims are not required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written arguments and reporting for VA 
examinations.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, 
and he has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of the claims on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

New and Material Evidence 

In February 1976, the Veteran submitted a claim for service 
connection and disability compensation for several 
disabilities, including a left knee disability.  In a May 
1976 rating decision, the RO denied service connection for a 
left knee disability.  The Veteran did not file a notice of 
disagreement within one year of notification of the decision 
and that decision became final.  38 U.S.C.A. § 7105.  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's claim 
for service connection for a left knee disability was the May 
1976 rating decision.  The Board will consider whether new 
and material evidence has been submitted since that decision.

The evidence that was in the claims file in May 1976 included 
the Veteran's service treatment records, his 1976 claim, and 
VA medical records from 1976.  The Veteran's service 
treatment records include notes from an outpatient treatment 
visit in June 1975, when the Veteran reported having pain in 
his right knee since playing basketball.  Examination 
revealed no abnormalities except for crepitus on extension.  
The clinician's impression was early chondromalacia.  On the 
report of an October 1975 service separation examination, the 
examiner checked normal for the condition of the Veteran's 
lower extremities.

After service, the Veteran was seen at a VA hospital in 
January 1976.  He reported pain in his left knee beginning 
during service in September 1975, while playing football.  He 
indicated that he had not had treatment for the knee.  The 
clinician noted the record of a right knee injury in June 
1975.  The clinician observed evidence of left knee 
tenderness, and found that the left knee had some swelling 
and a question of effusion.  The clinician referred the 
Veteran for an orthopedic consultation, indicating that there 
was a question of partial lateral ligament or lateral 
meniscus tear.

In the January 1976 orthopedic consultation, the orthopedist 
indicated that the Veteran reported a vague history of left 
knee injury, without treatment, and that he reported current 
pain in his left knee.  The orthopedist found that the left 
knee had a full range of motion, and no effusion, 
instability, or quadriceps atrophy.  There was evidence of 
mild discomfort over the lateral meniscus.  The orthopedist's 
impression was that there was a possible lateral meniscus 
abnormality, but that it was not causing any reaction in the 
joint or any quadriceps atrophy.  The orthopedist expressed 
doubt that the problem was significant.

In a March 1976 VA examination, the Veteran reported having 
pain on the outer side of his left knee.  The examiner found 
that the knee was not swollen or deformed, and that it had a 
full range of motion.  Left knee x-rays were essentially 
negative.  The examiner indicated that no injury of the left 
knee was found on examination.

The evidence that has been added to the claims file since May 
1976 includes VA medical records and statements from the 
Veteran, all from recent years.  Notes from VA treatment of 
the Veteran in 2003 and 2004 reflect reports of left knee 
pain.  In November 2003, the Veteran reported a many year 
history of tolerable left knee pain, and a two month history 
of left knee pain that was worse and was concentrated in a 
different area of the knee.  Bilateral knee x-rays taken in 
November 2003 showed minor degenerative changes, slightly 
more prominent in the right knee.  Left knee MRI taken in 
December 2003 showed small joint effusion, and tears and 
partial tears of the medial meniscus, lateral meniscus, 
anterior cruciate ligament, and popliteus tendon.

In February 2004, the Veteran reported that he had injured 
his left knee about 30 years earlier, when he fell and 
twisted the knee while playing football.  He stated over the 
most recent three to four months he had experienced severe 
left knee pain.  In March 2004, he underwent left knee 
arthroscopy, with partial medial and lateral meniscectomy.  
After the surgery, he had physical therapy.  Within two weeks 
after surgery, there was improvement in the range of motion 
of the knee.  He was walking with a cane and had a minimally 
antalgic gait.

In a June 2004 statement, the Veteran asserted that his 
service treatment records showed a report of left knee pain 
since playing basketball, with an impression of early 
chondromalacia.  He stated that currently he was receiving VA 
treatment for his left knee condition.  In July 2004, the 
Veteran wrote that he had been living with constant pains in 
his knees since his separation from service.  He stated that 
sometimes when he was walking his knees would give way and 
swell.  In January 2005, he indicated that he had sustained 
knee injury during service.

In VA outpatient treatment in May 2005, the Veteran reported 
having bilateral knee pain.  He indicated that the pain was 
sharp with kneeling.  An orthopedist provided an impression 
of possible osteoarthritis of the left knee following 
previous surgery.

In September 2005, the Veteran requested service connection 
for a right knee disability.  In November 2005, the Veteran 
had a VA examination, primarily to address the condition of 
his right knee.  At that time, the Veteran recalled having 
injured his right knee during service, while playing 
basketball.  Examination revealed well healed arthroscopic 
scars on the Veteran's left knee.  There was tenderness to 
palpation of both knees.  Both knees had full ranges of 
motion.  In a January 2006 rating decision, the RO granted 
service connection for a right knee disability, effective 
from September 2005.

In an April 2006 statement, the Veteran asserted that he had 
injured both of his knees during service, not just his right 
knee.  In VA outpatient treatment of the Veteran in September 
2006, both of his knees had mild swelling, and had motion 
from 0 to 120 degrees.  The clinician's impression with 
respect to the left knee was mild osteoarthritis.

On VA examination in August 2007, the Veteran reported a 30-
year history of bilateral knee pain.  Examination of the left 
knee revealed no signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation, locking, pain, genu 
recurvatum, crepitus, or guarding of movement.  The range of 
motion of the left knee was to 140 degrees of flexion and 0 
degrees of extension.  In the left knee, stability tests of 
anterior cruciate, posterior cruciate, medial collateral, 
lateral collateral ligaments, and medial and lateral meniscus 
were all within normal limits.

In 1976, soon after separation from service, the Veteran 
reported left knee pain.  A VA orthopedist found a 
possibility of lateral meniscus abnormality, but expressed 
doubt that the problem was significant.  Evidence that was 
not available for VA consideration in 1976 has been added to 
the claims file.  The new evidence includes reports of 
imaging from 2003 that shows tears and degenerative changes 
in the left knee.  The old evidence refers to a possible left 
knee disorder, including lateral meniscus abnormality, soon 
after service.  The new evidence shows current left knee 
abnormalities, including a tear of the lateral meniscus.

In 1976, the RO found that the existence of a post-service 
left knee disability was not established.  The new evidence 
relates to that unestablished fact, which is necessary to 
substantiate the claim.  Thus, the added evidence is both new 
and material, and the Board grants reopening of the claim.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hypertension

The Veteran is seeking service connection for hypertension.  
He essentially contends that he had high blood pressure 
during service that continued after service through the 
present.  Certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records contain several blood 
pressure readings.  In a December 1972 service entrance 
examination, the Veteran's blood pressure was 132/80.  Sick 
call records contain blood pressure readings of 132/72 in 
August 1974, 120/80 and 122/76 in October 1974, 120/70 in 
November 1974, and 128/64 in February 1975.  In an October 
1975 service separation examination, the Veteran's blood 
pressure was 114/70.  

After service, on VA medical examination in March 1976, the 
Veteran's blood pressure was 130/80.  The Veteran has not 
reported any treatment for hypertension in the 1970s, 80s, or 
90s.  The claims file contains records of VA medical 
treatment of the Veteran in 2002 through 2008.  Those records 
contain blood pressure readings of 160/109 in August 2002, 
149/89 and 146/86 in September 2002, and 169/94 in December 
2002.  Records from 2003 forward reflect that the Veteran was 
on medications for hypertension.  Those records show ongoing 
elevated blood pressure readings.

In January 2005 statement, the Veteran reported that he had 
high blood pressure before he was separated from service.  In 
an April 2006 statement, the Veteran asserted that headaches 
he had during service were a symptom of undiagnosed 
hypertension.

The Veteran did not have elevated blood pressure during 
service, nor on examination a few months after separation 
from service.  Medical records from many years after service 
show that he currently suffers from hypertension.  

While the Veteran contends he suffered from undiagnosed 
hypertension in service, there is no indication that the 
Veteran possesses any medical training or qualifications.  It 
is now well established that lay persons are not competent to 
opine on matters requiring medical expertise, such as the 
diagnosis and etiology of hypertension.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, although the Veteran 
believes he suffered from hypertension in service, his 
opinion does not constitute competent medical evidence.  
Moreover, the contemporaneous service treatment records 
showing normal blood pressure readings clearly preponderate 
against his contention. 

In summary, the competent evidence fails to show hypertension 
in service or for many years thereafter, and there is no 
competent evidence suggesting a link between his current 
hypertension and service.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
hypertension.



Headaches

The Veteran is seeking service connection for headaches.  He 
reports that he began to have frequent headaches during 
service.  He also asserts that his headaches are caused by 
his hypertension.  

As an initial matter, the Board notes that service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  However, service connection for 
hypertension has been denied.  As the Veteran's hypertension 
is not service connected, the claim that his headaches are 
secondary to his hypertension cannot form a basis for service 
connection for the headaches.

Turning to the evidence, in a medical history completed in 
November 1972, for entrance into service, the Veteran did not 
report any history of frequent or severe headaches.  No 
headaches were noted on the report of his November 1972 
medical examination for entrance into service.  During 
service, in November 1974, the Veteran was seen in sick call 
reporting headache and head congestion.  He indicated that at 
night he had a cough and rhinorrhea.  The clinician's 
impression was head cold.  The Veteran's service treatment 
records do not contain any other report of headaches.  No 
chronic headaches or other disorder affecting the head was 
noted on the report of the October 1975 service separation 
examination.  There was no notation of headaches in VA 
treatment records or the report of a VA examination from 
1976.

When the Veteran filed a claim for service connection for 
headaches, he indicated that he received VA medical 
treatment.  VA medical records show that he had received VA 
treatment from 2002 forward.  In VA treatment in February 
2003, he reported having headaches on and off for the 
preceding two weeks.  He was referred for a VA inpatient 
neurology consultation.  In that consultation, the Veteran 
reported having had headaches when he was 17 and 18 years 
old.  He indicated that at that time the headaches went away 
on their own.  He stated that in about August 2002 he started 
having headaches again, and that they had become worse in the 
most recent three weeks.  He stated that the headaches 
occurred every night, and that the pain was in the left side 
of his head.  One clinician provided an impression of 
probable hypertension headaches.  Another clinician, the 
consulting neurologist, provided an impression of cluster 
headaches.  Clinicians prescribed and adjusted medications to 
address the headaches.

In VA outpatient treatment in June 2004, the Veteran reported 
having two to three headaches per week.  He indicated that 
cluster headaches had resumed after eighteen months of 
remission.  He continued to report headaches in August 2004.  
VA treatment notes dated from 2003 through 2008 reflect an 
ongoing diagnosis of headaches, sometimes described as 
cluster headaches.

In a July 2004 statement in support of his claim, the Veteran 
indicated that his headaches gradually increased over the 
years due to high blood pressure.  In January 2005, he 
reported that he had headaches before he was separated from 
service.  In April 2006, he stated that he had frequent 
headaches during service.  He indicated that during service 
he did not seek treatment for the headaches, but did take 
aspirin for them.

The Veteran is competent to report symptoms, including 
headaches, that he experienced during service.  The Veteran's 
service treatment records only show a headache on one 
occasion during service which was associated with a head 
cold.  Those medical records do not corroborate frequent, 
chronic, or severe headaches during service.  The Veteran did 
not report having had an ongoing headache disorder during 
service until many years after service.  His statements in 
support of his service connection claim are contradicted by 
his statement during VA treatment in 2003, that headaches he 
experienced as a teenager resolved, and that he experienced 
frequent headaches again many years later, in 2002.  
Considering that contradiction, the Veteran's statements, 
taken together, do not provide credible evidence that a 
chronic headache disorder was present during service, and 
continued over the years after service through the present.  
No medical professional has supported a link between current 
headaches and service.  As such, the preponderance of the 
evidence is against the claim for service connection for 
headaches.

Increased Initial Rating

The RO granted the Veteran's 2005 claim for service 
connection for right knee degenerative arthritis, and 
assigned an initial 10 percent disability rating, effective 
September 15, 2005.  The Veteran appealed that rating, 
seeking a higher rating.  The RO granted the Veteran's claim 
for a temporary 100 percent rating for convalescence from the 
surgery, and made the 100 percent rating effective from 
December 14, 2006, through January 31, 2007.  The RO resumed 
the 10 percent rating effective February 1, 2007.  In a June 
2008 rating decision, the RO granted a separate 10 percent 
rating, effective August 17, 2007, for instability of the 
right knee associated with degenerative arthritis, status 
post arthroscopy with scarring.  The Veteran was provided 
appellate rights but did not appeal the evaluation or 
effective date of the separate rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Under the VA rating schedule, arthritis is rated based on the 
limitation of motion of the affected joint.  If the 
limitation of motion is noncompensable, a 10 percent rating 
is assigned for each major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For limitation of motion the 
knee, the rating schedule provides for ratings of 30 percent 
if flexion is limited to 15 degrees, 20 percent if it is 
limited to 30 degrees, 10 percent if limited to 45 degrees, 
and 0 percent if limited to 60 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension is 
rated at 50 percent if it is limited to 45 degrees, 40 
percent if limited to 30 degrees, 30 percent if limited to 20 
degrees, 20 percent if limited to 15 degrees, 10 percent if 
limited to 10 degrees, and 0 percent if limited to 5 degrees 
or less.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In VA outpatient treatment in August 2002, the Veteran 
reported a long history of intermittent right knee pain.  He 
indicated that he had pain and stiffness in the knee in the 
mornings and with prolonged sitting.  The clinician's 
impression was osteoarthritis.  Bilateral knee x-rays taken 
in November 2003 showed minor degenerative changes, slightly 
more prominent in the right knee.  

In July 2004, the Veteran wrote that he had been living with 
constant pains in his knees since his separation from 
service.  He stated that sometimes when he was walking his 
knees would give way and swell.  

In VA outpatient treatment in May 2005, the Veteran reported 
having bilateral knee pain.  He indicated that the pain was 
sharp with kneeling.  An orthopedist noted that the right 
knee was tender, but felt stable.  The orthopedist's 
impression was probable patellar tendonitis or patellar 
bursitis of the right knee.  In September 2005, an 
orthopedist indicated that a right knee MRI was suggestive of 
a tear in the medial meniscus.

On VA examination in November 2005, the Veteran reported a 
long history of intermittent problems with his right knee, 
beginning with a basketball injury during service.  He stated 
that the knee worsened over the years, and that presently he 
needed a cane for walking.  He indicated that he had a 
chronic dull ache and intermittent sharp pains in the knee, 
and that these symptoms worsened with weight bearing 
activities.  He related that he worked as a mechanic, and 
that he missed work two to three times a month because of his 
right knee pain.  He stated that his right knee pain caused 
him trouble with crouching, kneeling, and crawling.

The examining physician observed that the Veteran had an 
antalgic gait limiting weightbearing on his right leg.  The 
right knee had crepitus with flexion and extension, and had 
tenderness to palpation at the medial and lateral joint line.  
The knee had a full range of motion, from 0 to 140 degrees.  
The range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no evidence of recurrent 
subluxation, locking, or effusion.  The drawer and McMurray's 
signs were negative.  Right knee x-rays showed degenerative 
arthritis.  The examiner indicated that all weightbearing 
activity was limited for the Veteran, that he should limit 
stooping, crawling, and kneeling as much as possible, and 
that he should be very careful with stair and ladder 
climbing.

In VA outpatient treatment in December 2005, the Veteran 
reported that he still worked as a mechanic.  He stated that 
he worked 12 to 14 hours a day, mostly standing on a cement 
floor.  He indicated that he was a little slower at doing 
tasks than he should be.  He reported that the knee did not 
lock, pop, or give way.  He took pain medication as needed.  
The treating orthopedist found that the knee had a full range 
of motion, without instability, crepitus, or tenderness.

In a January 2006 statement, the Veteran wrote that his right 
knee disability made him unable to lift more than 25 pounds.  
He stated that the physical requirements of his job as a 
mechanic aggravated his condition.  He reported that he 
missed two to three days of work per week due to pain, and 
that on those days he was limited to taking pain medication 
and sitting and sleeping with his leg elevated.

In VA outpatient treatment later in 2006, the Veteran 
received a series of five injections of hyaluronic acid to 
address pain in both of his knees.  In August and September 
2006, the Veteran reported ongoing pain in his right knee, 
and giving way of that knee.  In November 2006, he continued 
to complain of buckling of the right knee.  In December 2006, 
the Veteran had arthroscopic surgery on the right knee, with 
medial and lateral partial meniscectomies.

In a January 2007 statement, the Veteran stated that his 
right knee caused constant pain, and had made him miss time 
from work on a regular basis.  He stated that he had to use a 
cane, and that he had been prescribed a knee brace.

In VA outpatient treatment notes, January 2007 follow-up to 
the arthroscopy found no pain, swelling, or tenderness, with 
a range of motion from 0 to 130 degrees.

On VA examination in August 2007, the Veteran reported that 
his right knee symptoms were pain, giving way, stiffness, 
swelling, fatigability, and lack of endurance.  He stated 
that the symptoms caused him difficulty functioning.  
The examining physician found evidence of general pain in the 
Veteran's right knee, and observed the Veteran walked with a 
duck walk.  There was tenderness on the medial joint line, 
and medial pain with McMurray's test.  The examiner did not 
observe subluxation, weakness, edema, effusion, or guarding 
of movement.  The range of motion of the right knee was from 
0 to 140 degrees.  After repetitive use, joint function was 
additionally limited by pain, fatigue, and lack of endurance.  
The additional functional limitation did not reduce the range 
of motion.  

The evidence from 2005 forward show that the arthritis in the 
Veteran's right knee has caused little to no limitation of 
motion.  While pain and diminished endurance in the knee 
produce functional limitation beyond the knee's limitation of 
motion, the functional limitation is not so great that it is 
equivalent to limitation of motion that would warrant a 
rating higher than 10 percent.  The Board therefore denies a 
rating for arthritis higher than the existing 10 percent for 
the periods before and after the temporary 100 percent rating 
for convalescence.

The Board has considered other potential diagnostic codes, 
but finds that none would provide a higher rating than 
presently assigned.  In this regard, there is no evidence of 
dislocated semilunar cartilage, or malunion or nonunion of 
the tibia and fibula.  Thus, Diagnostic Codes 5258 and 5262 
are not for application.

Moreover, as the Veteran's limitation of extension and 
flexion are not to a compensable degree, separate ratings 
under Diagnostic Codes 5260 and 5261 are not warranted.  See 
VAOPGCPREC 9-2004, 69 FR 59988 (2004).  As noted above, the 
Veteran is already in receipt of a separate rating for 
instability under Diagnostic Code 5257.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right knee arthritis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
arthritis of the right knee.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's right knee arthritis.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, 
although the Veteran reported in his notice of disagreement 
that he lost 2 to 3 days of work a week, an examination 
conducted less than two months prior indicated that he only 
missed a few days per month.  In any event, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above with respect to the service 
connection issues and increased initial rating issue, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been received, the claim of 
service connection for left knee disability is reopened, and 
to this extent only the appeal is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an increased initial disability rating for 
degenerative arthritis of the right knee is denied.


REMAND

The Veteran contends that current left knee disability began 
during service.  He reports that left knee pain began while 
he was playing football a few weeks before separation from 
service.  In January 1976, a few months after the Veteran's 
separation from service, a VA orthopedist noted a possibility 
of abnormality of the lateral meniscus of the left knee.  
Many years later, in 2003, VA imaging showed damage in the 
left knee, including a lateral meniscus tear.  The assembled 
medical evidence leaves a question as to whether current left 
knee disability is related to symptoms and possible 
abnormality of the left knee noted soon after the Veteran's 
service.  The Board will remand the issue for a VA medical 
examination, with review of the claims file and an opinion 
regarding the relationship of the current disability to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether the current left 
knee disability is possibly related to 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Medical 
records contain findings of possible 
lateral meniscus abnormality in 1976, soon 
after the Veteran's service, and of a 
lateral meniscus tear in 2003.  After 
examining the Veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability) 
that current left knee disability arose 
during service or is causally related to 
service.  A rationale for the opinion 
rendered should be provided.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claim can be granted.  
If the claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The Veteran has the 
right to submit additional evidence and argument on those 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


